Citation Nr: 1752226	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, panic disorder, major depressive disorder, and passive aggressive personality disorder, to include as secondary to military sexual trauma (MST). 

2.  Whether new and material evidence has been received with respect to a claim of service connection for a right knee condition.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, panic disorder, major depressive disorder, and passive aggressive personality disorder, to include as secondary to military sexual trauma (MST).

4.  Entitlement to service connection for a right knee connection.

5.  Entitlement to service connection for a right leg condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to September 1974, with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by a Department of Veterans Affairs (VA) regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2017.  

The Board has recharacterized the claim for service connection for PTSD and an anxiety disorder to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claims of service connection for a psychiatric disorder and right knee condition are considered reopened; those reopened claims, as well as the claim for service connection for a right leg condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for a psychiatric disorder has been received since the final rating decision that denied service connection for a psychiatric disorder.

2.  New evidence that tends to substantiate the claim of service connection for a right knee condition has been received since the final rating decision that denied service connection for a right knee condition.  


CONCLUSION OF LAW

New and material evidence has been received, and the claims of service connection for psychiatric and right knee disabilities are reopened.  38 U.S.C §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

Historically, the Veteran claimed service connection for a psychiatric disorder and a right knee condition in April 2006; in an August 2006 rating decision, the AOJ denied service connection for a psychiatric disorder and right knee condition.  The Veteran was notified of that decision in a September 2006 letter.  The Veteran did not submit any additional evidence or a notice of disagreement within one year of that letter.  

As no new and material evidence was received during the appeal period following the September 2006 letter, the August 2006 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the September 2006 notification letter, the August 2006 rating decision is final.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for left carpal tunnel syndrome. See 38 U.S.C. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the August 2006 rating decision, the Veteran filed his claim to reopen his claims for a psychiatric disorder and right knee condition in January 2012; the AOJ afforded the Veteran both a psychiatric examination and a right knee examination in August 2012.  These examinations are both new and material as they address the salient issues of whether the Veteran has a psychiatric disorder or right knee condition related to his military service.  Accordingly, the Board must conclude that new and material evidence has been received which tends to substantiate the Veteran's claims of service connection for a psychiatric disorder and right knee condition, and these claims are reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claims of service connection for a psychiatric disorder and a right knee condition has been received; those claims are reopened, and to this limited extent, the appeal of those issues is granted.


REMAND

The Board finds a remand is necessary as there appears to be outstanding VA and private treatment records that are relevant to the Veteran's claims of service connection for a psychiatric disorder, a right knee condition, and a right leg condition.  

First, the record contains a November 1984 statement from Dr. R.O.H., which states the Veteran was treated at his inpatient VA Drug Dependency Treatment Program from May 1984 to June 1984.  Additionally, VA treatment records from 2006 indicate that the Veteran also received substance abuse treatment at the Burkwood Treatment Center in Wisconsin.  Further, VA treatment records from 2006 indicate the Veteran received outpatient addiction treatment with Dr. J.H. and K.F., a licensed social worker, at the Minneapolis VA Medical Center.  

Additionally, while the RO requested treatment records from the Fairview Hospital for treatment in 1992, 1993, and 1996, the Veteran had also reported he completed a treatment program at Fairview Hospital in June 2003, and subsequently continued to have regular appointments with a psychiatrist there.  

After a review of the claims file, the Board is unable to locate the records described above.  Therefore, a remand is necessary in order to obtain those records and any other outstanding VA or private treatment records.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Veteran reported at his August 2012 VA examinations that he was awarded Social Security Administration (SSA) benefits.  A review of the record does not disclose any attempt to obtain those records, and such records may be potentially relevant to the claims at bar.  Thus, a remand is also necessary in order to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).  

As for the Veteran's psychiatric disorder claim, the Veteran has reported that he experienced military sexual trauma (MST) while stationed at Fort Meade in 1974, and that his subsequent psychiatric diagnoses are secondary to this incident.  He reported that this incident occurred only a month before his discharge from the military, and that he began to suffer from panic attacks shortly after his discharge.  Additionally, the Veteran reported that since his military service, he has suffered from anxiety, severe depression, anorexia, and malnutrition.  

The Veteran underwent a VA psychiatric examination in August 2012.  The examiner found the Veteran's reported MST was a stressor that was adequate to support a diagnosis of PTSD, and that the Veteran met Criterion A-F of the 
DSM-4 criteria for PTSD.  However, the examiner ultimately concluded that the Veteran did not have a diagnosis of PTSD that conformed to DSM-4 criteria, as she stated the Veteran's reports were not considered credible due to inconsistencies and his responses on psychometric testing.  The examiner noted the only diagnoses supported by the record were panic disorder with agoraphobia, alcohol and drug dependence, and a personality disorder.  She opined that while the Veteran's panic disorder may be related to his military service, she could not determine whether the Veteran's panic symptoms were attributable to his military experience without resorting to mere speculation, due to his self-report being noncredible and unreliable.  

However, the Board cannot find the August 2012 psychiatric examination and opinion to be adequate.  First, the Board notes that both the DSM-4 and DSM-5 are relevant during the appeal period, and the VA examiner needs to consider both when determining whether diagnosis of a psychiatric disorder is appropriate.  Additionally, subsequent to the August 2012 examination, the Veteran submitted VA treatment records that showed the Veteran was diagnosed with "other specific trauma and stressor related disorder, rule-out PTSD" in June 2017, after he continued to report a history of panic symptoms with a reported onset after the incident of MST.  Thus, it is possible a diagnosis of PTSD may now be warranted at this time.  Further, while the Veteran's treatment notes indicated he has been diagnosed with major depressive and anxiety disorder, and the August 2012 examiner also noted diagnoses of polysubstance dependence and a personality disorder, she only provided an opinion regarding whether the Veteran's panic disorder was related to his military service.  

Lastly, under C.F.R. § 3.303(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident, to include statements from family and fellow service members, as well as evidence of behavior changes following the claimed assault.  However, the August 2012 examiner did not appear to consider the Veteran's April and May 2012 lay statements regarding his psychiatric symptoms during and since service, nor did she consider the statements from the Veteran's friends, to include a May 2012 statement from a fellow veteran regarding the Veteran's MST.  

Thus, based on the above, a remand is necessary in order to afford the Veteran another VA psychiatric examination in order to obtain an adequate examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As for the Veteran's right knee and right leg claims, the Veteran underwent a VA examination in August 2012.  The examiner diagnosed the Veteran with arthritis of the right knee and arthropathy of the right leg associated with dermatological disorders.  Following the examination, the examiner opined that the Veteran's claimed conditions were less likely than not related to his military service.  In support, the examiner stated that following the Veteran's right knee laceration and ulcer in September 1973, he did not have ongoing care for a knee condition, nor did he discuss a knee condition at his exit examination.  Further, the examiner stated the Veteran's right knee arthritis is likely age-related degenerative change, and that he has not completed a bone scan as recommended to determine alternate possible causes for his leg pain.  

However, even though the Veteran's exit examination did not indicate a knee condition, the claims file contains a November 1974 VA examination, only one month after the Veteran's discharge, that notes the Veteran could not stand on his legs for long periods of time.  Additionally, the Veteran's service treatment records show several instances where the Veteran was treated for right knee and calf pain in service following his right knee laceration and ulcer, to include a July 1974 treatment note that stated the Veteran had right leg pain following a two-foot jump from a truck.  Further, the Veteran's treatment records showed he has been diagnosed with several right lower extremity conditions, to include recurrent right knee cellulitis, peripheral neuropathy of the right lower extremity, and chronic right leg weakness of unknown etiology.  Thus, it is currently unclear what the Veteran's actual current diagnoses of his right knee and right leg are, and whether any of these diagnoses are related to his military service.  

Therefore, the Board cannot find the August 2012 knee and lower leg examination and opinion to be adequate, and a remand is necessary in order for a new VA examination and opinion to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Minneapolis VA Medical Center, to include the May and June 1984 inpatient and 2006 outpatient addiction treatment records, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  After securing the necessary releases, attempt to obtain all pertinent records from the Burkwood Treatment Center in Wisconsin and the 2003 treatment records from the Fairview Hospital.  Additionally, ask the Veteran to identify any other private treatment he may have had for his psychiatric, right knee, and right leg disorders, which is not already of record.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Request from the Social Security Administration (SSA), any records relating to any application for disability benefits filed by the Veteran, to include any medical records considered in the adjudication of the application  If the AOJ determines that such records are unavailable or that further efforts to obtain the SSA records would be futile, the AOJ must expressly make this determination and a copy of such determination must be associated with the claims file.

4.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder, to include PTSD, panic disorder with agoraphobia, alcohol and drug dependence, major depressive disorder, anxiety disorder, and a personality disorder, is related to military service, to include the Veteran's reported military sexual trauma (MST).  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found at any time during the course of the appeal, to include PTSD, panic disorder with agoraphobia, alcohol and drug dependence, major depressive disorder, anxiety disorder, and a personality disorder; the examiner must consider both the DSM-4 and DSM-5 when assessing whether any diagnoses are appropriate.  

If PTSD is diagnosed on examination, the examiner must identify the stressor or stressors upon which the diagnosis is based.  

For each psychiatric disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder found began during or is otherwise related to military service, to include the Veteran's reported MST.  

The examiner must specifically address the Veteran's April and May 2012 lay statements regarding his psychiatric symptoms during and since service, and the lay the statements from the Veteran's friends, to include the May 2012 statement from a fellow veteran regarding the Veteran's MST.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's right knee and right leg disorders are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After examination of the Veteran and review of the claims file, the examiner should identify all right knee and right leg disorders found, to include right knee arthritis, arthropathy of the right leg, recurrent right knee cellulitis, peripheral neuropathy, and chronic leg weakness.  The examiner should discuss the Veteran's complaints of and treatment for right knee and right leg issues in service, to include the Veteran's laceration and ulcer in September 1973, and the July 1974 treatment note that stated the Veteran had right leg pain following a two-foot jump from a truck.  Additionally, the examiner should consider the Veteran's complaints of leg pain during a November 1974 VA examination.  

The examiner should then opine whether the Veteran's right knee and right leg disorders, to include right knee arthritis, arthropathy of the right leg, recurrent right knee cellulitis, peripheral neuropathy, and chronic leg weakness, at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include his September 1973 laceration, ulcer, and infection of his right knee.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.

6.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


